Citation Nr: 1633737	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-15 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to exposure to environmental hazards and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to exposure to environmental hazards.

3.  Entitlement to service connection for a disorder manifested by fatigue to include as secondary to sleep apnea, PTSD, or as due to an undiagnosed illness under 38 C.F.R §3 317.


REPRESENTATION

Veteran represented by:	Sean Cuddington, Attorney



WITNESSES AT HEARING ON APPEAL

Veteran & S.M.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from October 1983 to September 1991.  He had service in Southwest Asia from December 1990 to April 1991.

This matter comes before the Board of Veterans Appeals (BVA or Board) from October 2011 and July 2012 rating decisions of the Department of Veterans Affairs VA Regional Office (RO) in Lincoln, Nebraska.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In October 2014, the Board remanded these claims for additional development.  The Board notes this appeal originally included entitlement to service connection for headaches and chronic diarrhea; however, these issues were granted in a January 2016 rating decision, and as such, are no longer on appeal.  

Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

Importantly, the Board notes that the Veteran completed substantive appeals and requested a videoconference for the issues of entitlement to a total disability rating and entitlement to an increased rating for PTSD; however, these issues will not be addressed at this time because the Veteran's hearing request has been scheduled and remains pending.  


REMAND

The Veteran seeks entitlement to service connection for sleep apnea, GERD and a disorder manifested by fatigue.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Sleep Apnea 

This claim was remanded by the Board in October 2014 to obtain a medical opinion regarding the Veteran's sleep apnea.  A medical opinion was obtained in August 2015, at which time the examiner stated, "There was no valid medical reasoning concerning the sleep apnea being causally or etiologically due to or having its onset in service.  His weight was in the 180's during service.  Therefore, it is less likely the sleep apnea is causally or etiologically due to service or had its specific onset in service."  The Board finds this opinion to be inadequate.  The examiner did not fully explain his rationale for providing this opinion.  

Additionally, to date, no medical opinion has been provided that discusses whether the Veteran's documented exposure to environmental hazards in Southwest Asia, such as exposure to burning oil smoke, could have caused the Veteran's sleep apnea. 

Furthermore, the Veteran submitted a medical article in February 2016, which indicated that Veterans with PTSD screen as high risk for obstructive sleep apnea at much higher rates than those seen in community studies.  To date, this evidence has not been discussed by a VA examiner.

On remand, a thorough medical opinion must be obtained that contains a complete rationale and discusses the possible relationship between the Veteran's exposure to environmental hazards during service, his PTSD, and his sleep apnea.

GERD

The Veteran asserts his GERD began shortly after service and is causally due to his time in service.  The Board remanded this claim in October 2014 to obtain a medical opinion.

A medical opinion was obtained in August 2015.  The examiner stated that the Veteran had risk factors for developing GERD, and that risk factors for developing this are well known in the literature.  Therefore, based on a review of the claims file, the examiner opined that there was no evidence that indicated the Veteran's GERD is causally or etiologically due to service, to include environmental hazards in service, as these have not been recognized to specifically cause GERD.  Unfortunately, the examiner never discussed or explained the Veteran's risk factors.  A remand is necessary to obtain a more thorough rationale for this medical opinion.

Fatigue

The Veteran asserts his fatigue is a result of his time in service.  The Board notes that the Veteran was granted service connection for fibromyalgia in August 2016.  Of note, fibromyalgia can consist of symptoms of sleep disturbances and fatigue.  However, fatigue is also a symptom recognized as a possible manifestation of an undiagnosed illness or medically unexplained chronic multi-symptom illness for those who served in Southwest Asia during the Persian Gulf War.  See 38 C.F.R. § 3.317(b).  On remand, a medical opinion should be obtained to clarify the Veteran's diagnosis and indicate whether the Veteran has a fatigue disorder separate and distinct from fibromyalgia.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.
 
2.   Return the claims file to the examiner who provided the October 2014 medical opinion on sleep apnea.  If the October 2014 examiner is not available, another qualified examiner should provide the opinion.  If deemed necessary by the examiner, afford the Veteran a VA examination.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

The claims folder must be made available to the examiner for review.  The examiner is asked to review all pertinent records associated with the claims file, including service treatment records, and to offer comments and an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that: 

a) the Veteran's obstructive sleep apnea is due to exposure to environmental hazards, to include burning oil smoke, during service or had an onset during service; and,

b) the Veteran's obstructive sleep apnea is proximately due to or aggravated (beyond a natural progression) by his PTSD.

The examiner must consider and discuss the article submitted by the Veteran, "Obstructive Sleep Apnea and Posttraumatic Stress Disorder among OEF/OIF/OND Veterans."

Please explain in detail the underlying reasoning for your opinion.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 
 
3.  Return the claims file to the examiner who conducted the August 2015 VA GERD examination, if available.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.  If deemed necessary by the examiner, afford the Veteran a VA examination.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

The claims folder must be made available to the examiner for review.  The examiner is asked to review all pertinent records associated with the claims file, including service treatment records, and to offer comments and an opinion as to whether the Veteran's current GERD is at least as likely as not (i.e. a 50 percent or greater probability) due to his time in service, to include documented exposure to environmental hazards.  

The examiner should explain and discuss the Veteran's "risk factors for developing GERD" indicated in the August 2015 opinion.

Please explain in detail the underlying reasoning for your opinion.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

4.  Obtain an addendum opinion for the Veteran's fatigue.  If deemed necessary by the examiner, afford the Veteran a VA examination.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

The claims folder must be made available to the examiner for review.  The examiner is asked to review all pertinent records associated with the claims file, including service treatment records.

a) The examiner should specifically state whether the Veteran's symptoms of fatigue are attributed to a known clinical diagnosis, other than fibromyalgia.

If so, please specify each such diagnosis. 

(b)  If any symptoms of fatigue have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from a medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(c) For each diagnosed fatigue disorder, other than fibromyalgia, please opine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the diagnosed disorder manifested during service or is causally or etiologically due to service.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

Please explain in detail the underlying reasoning for your opinion.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completion of the above, the RO must readjudicate the claims. If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 
 
6.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




